United States Court of Appeals
                                   For the Seventh Circuit
                                    Chicago, Illinois 60604

                                             Before



                             MICHAEL S. KANNE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge




No. 10-3028

UNITED STATES OF AMERICA,                             Appeal from the United States District
           Plaintiff-Appellee,                        Court for the Northern District of
                                                      Illinois, Eastern Division.
              v.
                                                      No. 03 CR 621-5
ERICK MARTINEZ,
           Defendant-Appellant.                       Amy J. St. Eve,
                                                      Judge.



                                             ORDER

      The slip opinion of June 16, 2011, is amended as follows:

      Page 8, first full paragraph, line 1, “him” is deleted.